                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTER"l DISTRICT OF PENNSYLVANIA



IN RE: AV ANDIA MARKETING, SALES                    MDL N0.1871
PRACTICES A~D PRODL'CTS                             07-md-1871
LIABILITY LITIGATION                                                                     FP . . E:D
                                                                                        NOV 38 2019
                                                                                   8 KATE 8t.PKi.:Ai\J, Clerk
THIS DOCUMENT APPLIES TO:                                                           Y.           _Dep. Clerk

Allied Services Division Welfare Fund v. GSK        Civil Action No. 09-730

                                            ORDER

       AND NOW, this 8th day of November 2019, upon consideration of James Dugan and Art

Sadin's Motion to Compel [Doc. No. 128] and the response and reply thereto and GSK's Motion

to Compel [Doc. No. 130] and the response thereto, and for the reasons stated in the separate

Memorandum Opinion, it is hereby ORDERED as follows:

    1. James Dugan and Art Sadin's Motion to Compel [Doc. No. 128] is DENIED;

   2. GSK's Motion to Compel [Doc. No. 130] is GRANTED in part and DE~IED in part as

       explained in the Memorandum Opinion. Specifically, Attorney Dugan must respond by

       November 22, 2019, to GSK's Requests for Admission Nos. 5--14 and 20--26, and to

       Request No. 19 to the extent of his knowledge after making reasonable inquiry, and

       Attorney Sadin must respond by November 22, 2019, to GSK 's Requests for Admission

       Nos. 6-11, 13--15, and 21-27, and to Request ~o. 20 to the extent of his knowledge after

       making reasonable inquiry.

       It is so ORDERED.
